                      LAW OFFICE OF ANTHONY CECUTTI
                            2 17 Broadway, Suite 707
                           New York, New York 10007
                             Phone: (2 12) 619- 3730
                               Cell: (9 17) 741 - 1837
                               Fax: (2 12) 962-5037
                           anthonycecutti@gmail .com

                                                             MEMO ENDORSED , p.           2
                                     July 8, 2021

BYECF
The Honorable Sidney H. Stein
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States v. Robert Locust, 18 Cr. 289 (SHS)

Dear Judge Stein:

       We represent Robert Locust in the above-referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act ("CJA"), 18 U.S.C. §
3006A. On May 28, 2019, following a three-week trial, Mr. Locust was convicted of one
count, conspiracy to commit mail and wire fraud. Mr. Locust was not convicted of any
substantive offenses. Completion of sentencing is scheduled for July 9, 2021. Mr.
Locust does not consent to proceeding remotely and wishes to appear in person.

       The purpose of this letter is to respectfully request a two-month adjournment of
Mr. Locust's completion of sentencing based in part on the COVID-19 pandemic and
health crisis, and the need for Mr. Locust to continue to receive ongoing and extensive
physical therapy and treatment because of injuries he sustained in a car accident. Two
additional months will allow Mr. Locust to hopefully complete his needed physical
therapy. Lastly, we also note that Mr. Locust's motions for reconsideration of his
sentencing and objection to the Government' s request for forfeiture and restitution as
they pertain to him, are pending. Accordingly, we believe that an adjournment of
sentencing is necessary.

      We respectfully request an adjournment of sentencing until September, 2021.
Based on prior discussions concerning adjournment requests, I believe that the
Government opposes.

       Thank you for your consideration.
  United States v. Robert Locust, 18 Cr. 289 (SHS)



                                     Respectfully submitted,

                                            Isl

                                     Anthony Cecutti
                                     Mitchell Dinnerstei n



Request for adjournment denied. The completion of this sentencing has been adjourned
approximately 10 times, almost always at the request of the defense, since the
sentencing procedure was commenced on January 7, 2020. The sentencing will be
completed on Friday, July 9, 2021, at 11:00 a.m. in Courtroom 23A at the U.S.
Courthouse, 500 Pearl Street, New York, New York, as previously scheduled.

Dated: New York, New York
       July 8, 2021




                                     2
